DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the September 30, 2021, in which claims 1-3, and 5-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on September 30, 2021 have been fully considered but they are not persuasive. (See Examiner’s remark).





Remark
Applicant asserted that neither Hitachi nor the combination of Han Yamamoto and Sohma teach or suggest the features of "detect a second image satisfying a search condition, including feature information, from the plurality of second images by matching the feature information of the search condition with each of the plurality of the second images; obtain identification information associated with the detected second image that matches the feature information”. After further reviewed Applicant’s arguments in light of the original specification, the examiner finds that the Applicant has misconstrued the teaching of the cited references. First, the claims recite “the feature information of the search condition”. There is indication in the claims as what the feature information is described to be and what seem to be the search condition. The claims have examined giving the broadest reasonable interpretation in light of the original disclosure. 
Hitachi, however, (paragraphs [0093], [0147], figures 19-20),
provides a plurality of thumbnail images ("second images") from camera images ("first images") photographed in advance by a camera);
uses the thumbnail images to acquire/obtain an original camera image of the object of interest for the retrieval key selected by the user, wherein the object of interest of the user corresponding to a search condition; and
obtains an original camera image of the object of interest for the retrieval key selected by the user , which includes an image ID for the thumbnail image, a camera ID, and the photograph time are stored for each item of image management information 2000 in the thumbnail image database.


US 2015/0261996, Figs 24, 26, 27 and 43 detects a second image satisfying a search condition, including feature information, from the plurality of second images by matching the feature information of the search condition with each of the plurality of the second images; obtain identification information associated with the detected second image that matches the feature information (
    PNG
    media_image1.png
    346
    657
    media_image1.png
    Greyscale
;

    PNG
    media_image2.png
    453
    512
    media_image2.png
    Greyscale
; and 
    PNG
    media_image3.png
    414
    622
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS).
As to claim 1, Hitachi discloses an image processing system comprising: 
a memory configured to store instructions; and a processor configured to execute the instructions to: 
generate a plurality of second images, based on both a reduced image obtained by reducing one of a plurality of first images to be processed and an extracted image obtained by extracting one of the plurality of first images satisfying an extraction condition from among the plurality of first images (paragraphs [0093], [0147], figures 19-20, providing a plurality of thumbnail images ("second images") from camera images ("first images") photographed in advance by a camera);
detect a second image satisfying a search condition, including feature information, from the plurality of second images by matching the feature information of the search condition with each of the plurality of the second images (see paragraphs [0093], [0147], figures 19-20, using the thumbnail images to acquire/obtain an original camera image of the object of interest for the retrieval key selected by the user, wherein the object of interest of the user corresponding to a search condition);
obtain identification information associated with the detected second image that matches the feature information (see paragraphs [0093], [0147], figures 19-20, obtain an original camera image of the object of interest for the retrieval key selected by the user, which includes an image ID for the thumbnail image, a camera ID, and the photograph time are stored for each item of image management information in the thumbnail image database); and

As to claim 2, Hitachi discloses the image processing system according to claim 1, wherein the processor executes further instruction to detect, from the obtained plurality of second images, an image satisfying the search condition or a detailed search condition in which a search item is more detailed than the search condition as the second image (paragraph [0125]) describes an image retrieval system wherein an image containing a block serving as a retrieval key is selected by referring to camera numbers (camera ID), image photograph times).

As to claim 3, Hitachi discloses the image processing system according to claim 1, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (paragraph [0098]) describes storing link information, which is for the purpose of referencing a thumbnail image or the original camera image of a thumbnail image, in an image 2004 in image management information 2000. This "link information" corresponds to the "specification information").





As to claim 6, Hitachi discloses the image processing system according to claim 5, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (paragraph [0045], figure 19, storing an image identifier, a camera identifier, a photograph time, and image data, respectively, in an image ID 2001, a camera ID 2002, a photograph time 2003, and an image 2004, as the image management information 2000).

As to claim 7, Hitachi discloses the image processing system according to claim 1, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (figure 8, interconnecting a client computer 130, a server computer 110, a camera image database 410, a thumbnail image database 420, and a feature amount database 150 by means of communication infrastructure 120).





As to claim 9, claim 9 is non-transitory program storage medium storing a processing procedure for executing the system of claim 1 above? It is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS) in view of Yamamoto et al., (hereinafter “Yamamoto”) US 2013/0287319.
As to claim 10, Hitachi discloses the invention as claimed, except for the claimed “wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image”.
	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (see [0096], in order to implement the reduction processing, the input data rate at which data is obtained that needs to be higher than the output data rate required for the display, wherein compression process is analogous to reduction process). 


As to claim 11, Hitachi discloses the invention as claimed, except for the claimed “determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition.
	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera),
The processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hitachi to determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

As to claim 12, Hitachi discloses the invention as claimed, except for the claimed “determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition.
Meanwhile, Yamamoto discloses the image processing system according to claim 3,
Wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction 
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hitachi to determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

As to claim 13, the combination of Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 10, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction 
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition(see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).

As to claim 14, the combination of Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 11, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 15, the combination of Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 12, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 16, the combination of Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 13, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS) in view of Sohma et al., (hereinafter “Sohma”) US 2010/0104197.
As to claim 17, Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 2, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).

As to claim 18, Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 3, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Hitachi to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 19, Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received
However, Sohma discloses the image processing system according to claim 5, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).

As to claim 20, Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 6, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Hitachi to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (hereafter “Han”) US 9,019,426 in view of JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS).
As to claim 1, Han discloses an image processing system comprising: 
a memory configured to store instructions (see col.15, lines 36-42, a memory); and 
a processor configured to execute the instructions (see col.15, lines 36-42, processor) to: 
generate a plurality of second images, based on both a reduced image obtained by reducing one of a plurality of first images to be processed and an extracted image obtained by generating adjusted mages from a plurality of images by extracting a detail component from the first image data and scaling the detail component; and compensating a detail component of the second image data using the scaled detail component of the first image data).
However, does not explicitly disclose the claimed detect a second image satisfying a search condition from the plurality of second images; and obtain, based on identification information associated with the second image detected, a first image, from among the plurality of first images or an image generated from the first image.
Meanwhile, Hitachi discloses the claimed detect a second image satisfying a search condition from the plurality of second images (paragraphs [0093], [0147], figures 19-20, provides a plurality of thumbnail images ("second images") from camera images ("first images") photographed in advance by a camera);
uses the thumbnail images to acquire/obtain an original camera image of the object of interest for the retrieval key selected by the user, wherein the object of interest of the user corresponding to a search condition; and
obtain, based on identification information associated with the second image detected, a first image, from among the plurality of first images or an image generated from the first image (see paragraphs [0093], [0147], figures 19-20, obtains an original camera image of the object of interest for the retrieval key selected by the user, which includes an image ID for the thumbnail image, a camera ID, and the photograph time are stored for each item of image management information 2000 in the thumbnail image database).

As to claim 2, the combination of Han and Hitachi discloses the invention as claimed. In addition, Hitachi discloses the image processing system according to claim 1, wherein the processor executes further instruction to detect, from the obtained plurality of second images, an image satisfying the search condition or a detailed search condition in which a search item is more detailed than the search condition as the second image (paragraph [0125]) describes an image retrieval system wherein an image containing a block serving as a retrieval key is selected by referring to camera numbers (camera ID), image photograph times).

As to claim 3, the combination of Han and Hitachi discloses the invention as claimed. In addition, Hitachi discloses the image processing system according to claim 1, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (paragraph [0098]) describes storing link information, which is for the purpose of referencing a thumbnail image or the original camera image of a thumbnail image, in an image 2004 in image management information 2000. This "link information" corresponds to the "specification information").



As to claim 6, the combination of Han and Hitachi discloses the invention as claimed. In addition, Hitachi discloses the image processing system according to claim 5, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (paragraph [0045], figure 19, storing an image identifier, a camera identifier, a photograph time, and image data, respectively, in an image ID 2001, a camera ID 2002, a photograph time 2003, and an image 2004, as the image management information 2000).

As to claim 7, the combination of Han and Hitachi discloses the invention as claimed. In addition, Hitachi discloses the image processing system according to claim 1, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (figure 8, interconnecting a client computer 130, a server computer 110, a camera image database 410, a thumbnail image database 420, and a feature amount database 150 by means of communication infrastructure 120).



As to claim 9, claim 9 is non-transitory program storage medium storing a processing procedure for executing the system of claim 1 above. It is rejected under the same rationale.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (hereafter “Han”) US 9,019,426 in view of JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS) and further in view of Yamamoto et al., (hereinafter “Yamamoto”) US 2013/0287319.
As to claim 10, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed “wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image”.
	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (see [0096], in order to implement the reduction processing, the input data rate at which data is obtained that needs to be higher than the output data rate required for the display, wherein compression process is analogous to reduction process). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Han and Hitachi to compress the first image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera),
the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Han and Hitachi to determine the identification information for identifying the second image satisfying 

As to claim 12, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed “determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition.
Meanwhile, Yamamoto discloses the image processing system according to claim 3,
wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Han and Hitachi to determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

As to claim 13, the combination of Han, Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 10, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition(see [0110], the second image data is obtained based on the 

As to claim 14, the combination of Han, Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 11, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 15, the combination of Han, Hitachi, and Yamamoto discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 12, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).


obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (hereafter “Han”) US 9,019,426 in view of JP2011-18238A (Hitachi, Ltd.) Hitachi (applicant’s provided IDS) and further in view of Sohma et al., (hereinafter “Sohma”) US 2010/0104197.
As to claim 17, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 2, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Han and Hitachi to provide a 

As to claim 18, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 3, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Han and Hitachi to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 19, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received
However, Sohma discloses the image processing system according to claim 5, the processor executes further instruction to receive information about a search item of the search search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Han and Hitachi to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 20, the combination of Han and Hitachi discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 6, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Han and Hitachi to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (hereafter “Han”) US 9,019,426 in view Yamamoto et al., (hereinafter “Yamamoto”) US 2013/0287319 and further in view of Sohma et al., (hereinafter “Sohma”) US 2010/0104197.
As to claim 1, Han discloses an image processing system comprising: 
a memory configured to store instructions (see col.15, lines 36-42, a memory); and 
a processor configured to execute the instructions (see col.15, lines 36-42, processor) to: 
generate a plurality of second images, based on both a reduced image obtained by reducing one of a plurality of first images to be processed and an extracted image obtained by extracting one of the plurality of first images satisfying an extraction condition from among the plurality of first images (see col.2, lines 6-33, generating image data includes adjusting an angle formed by each of a plurality of lenses attached to the imaging device relative to a reference plane based on a photography mode, obtaining at least one first image data using the plurality of adjusted lenses, and generating second image data corresponding to the photography mode using the at least one first image data, wherein the generation of the second image data includes: extracting a detail component from the first image data; scaling the detail component; and compensating a detail component of the second image data using the scaled detail component of the first image data). However, does not explicitly disclose the claimed detect a second image satisfying a search condition from the plurality of second images; and obtain, based on identification information associated with the second image detected, a first image, from among the plurality of first images or an image generated from the first image.
Meanwhile, Yamamoto discloses the claimed detect a second image satisfying a search condition from the plurality of second images (see [0113], reads the image data (second image data), which has undergone the correction processing performed by the input-side image image data, wherein the image data obtained by the output-side image correction unit 140 is image data (second image data) on which correction processing other than magnification processing has been already performed by the input-side image correction unit 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system Han to detect a second image from the plurality of second images; and obtain, based on identification information associated with the second image detected, a first image, from among the plurality of first images or an image generated from the first image).
Neither Han nor Yamamoto discloses a search condition.
On the other hand, Sohma discloses a first image group (712 to 715) generated from an image 1 (first input image) and a second image group (722 to 725) generated from an image 2 (second input image) are compared, extracts a feature point from images 712 to 715 (first image) that the first image group includes and images 722 to 725 (second image) that the second image group includes, calculates a local feature amount for each feature point, and compares a local feature amount of each feature point between the first image group and the second image group to generate a corresponding point list (see par. [0047], and 0048]).
search result and displays a thumbnail of an image corresponding to an image ID obtained as a search result, an image file name or the like as a list (see [0101]).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Han and Yamamoto to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 2, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Sohma discloses the image processing system according to claim 1, wherein the processor executes further instruction to detect, from the obtained plurality of second images, an image satisfying the search condition or a detailed search condition in which a search item is more detailed than the search condition as the second image (see [0010], a first determination unit configure to compare a first image that a first image group generated from a first input image by the conversion unit includes, and a second image that a second image group generated from a second input image by the conversion unit includes, and to combine a feature point of the first image group and a feature point of the second image group; a second determination unit configured to determine a relation between the first image and the second image in which a size of an object of the first image and that of the second image get closer).



images are subjected to stepwise reduction conversion with a predetermined reduction ratio and multiple images having stepwise resolutions are generated).

As to claim 5, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Sohma discloses the image processing system according to claim 1,
wherein the first image is associated with identification information for identifying the first image, the processor executes further instruction to 
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0010] and [0089], determine a relation between the first image and the second image in which a size of an object of the first image and that of the second image get closer; and a calculation unit configured to assign high weights to a combination of feature points extracted from an image having the relation determined by the second determination unit to calculate a similarity degree between the first input image and the second input image, wherein processing for searching an image similar to an image that a user takes out and inputs from the registered image as a search condition).

obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 7, the combination of Yamamoto and Sohma discloses the invention as claimed. In addition, Sohma discloses the image processing system according to claim 1, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).

As to claim 8, claim 8 is a method claim for performing the system of claim 1 above. It is rejected under the same rationale.

As to claim 9, claim 9 is non-transitory program storage medium storing a processing procedure for executing the system of claim 1 above. It is rejected under the same rationale.

reduction processing, the input data rate at which data is obtained that needs to be higher than the output data rate required for the display, wherein compression process is analogous to reduction process).

As to claim 11, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 2,
wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera),
the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the 

As to claim 12, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 3,
wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).
As to claim 13, the combination of Yamamoto and Sohma discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 10, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to

wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition(see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).

As to claim 14, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 11, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).



obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 16, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 13, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).





search time after a search condition is provided can be reduced).

As to claim 18, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Sohma discloses the image processing system according to claim 3, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).

As to claim 19, the combination of Han, Yamamoto and Sohma discloses the invention as claimed. In addition, Sohma discloses the image processing system according to claim 5, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).


search time after a search condition is provided can be reduced).

Claims 1-3, 5-7, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim US 2015/0261996.
As to claim 1, Kim discloses an image processing system comprising:
a memory configured to store instructions (see par. [0128], one or more processors wherein, the term "unit" may refer to components such as software components, object-oriented software components, class components, and task components, and may include processes, functions, attributes, procedures, subroutines, segments of program code, drivers, firmware, micro codes, circuits, data, a database, data structures, tables, arrays, or variables); and
a processor configured to execute the instructions (see par. [0746], computer-readable recording medium and executed by a processor, wherein the computer-readable codes may be in various programming languages) to:
generate a plurality of second images, based on both a reduced image obtained by reducing one of a plurality of first images to be processed and an extracted image obtained by extracting one of the plurality of first images satisfying an extraction condition from among the plurality of first images (see fig.24, par. [0012], [0018], and [0024], 
    PNG
    media_image4.png
    357
    654
    media_image4.png
    Greyscale
, capturing a second image which includes face images by adjusting a hue value of the second image based on the obtained color temperature, and to extract the second health status information from the normalized second image);
detect a second image satisfying a search condition, including feature information, from the plurality of second images by matching the feature information of the search condition with each of the plurality of the second images ((see fig.24, par. [0006], [0012], 
    PNG
    media_image4.png
    357
    654
    media_image4.png
    Greyscale
, detecting a face region from an image obtained by capturing a face of a user, and identifying the detected face region is being developed);
obtain identification information associated with the detected second image that matches the feature information (see [0134], obtain the face images from the input images that satisfies a pre-set (e.g., predetermined) face image obtaining condition, wherein the pre-set face image obtaining condition may include at least one of a condition about whether a face is detected, a condition about a face direction, a condition about illumination during photographing, a condition about shaking during photographing, a condition about whether eyes are opened, a condition about a facial expression, a condition about whether ears are viewable, a condition about whether a face is at the center, and a condition about a face size.); and
obtain, based on the identification information associated with the detected second image, a first image, from among the plurality of first images or an image generated from the first image obtaining a color temperature of illumination on the face of the user at a point of time when the second image is captured; normalizing a hue value of the face of the user by adjusting a hue value of the second image based on the obtained color temperature; and extracting the second health status information from the normalized second image).

As to claim 2, Kim discloses the image processing system according to claim 1, wherein the processor executes further instruction to detect, from the obtained plurality of second images, an image satisfying the search condition or a detailed search condition in which a search item is more detailed than the search condition as the second image (see [0190], and [0202], detect a face region in the input image, upon detecting the face region, the device determines whether the face region satisfies a face image obtaining condition, when the face region satisfies the face image obtaining condition).

As to claim 3, Kim discloses the image processing system according to claim 1, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (see [0205], condition whether eyes are opened is a condition in which the input image is not selected as the face image when a face is detected from the input image but eyes are closed, wherein the eyes may be detected from the input image, black and white regions of the eyes may be detected, and when areas of the black and white regions are lower than or equal to certain values, the device determine that the eyes are closed).



As to claim 6, Kim discloses the image processing system according to claim 5, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see pars [0171] and [0186], information to be considered during the health examination may include at least one of a photographed time, a photographed date, a photographed place, bio-information, information about the user, display the plurality of face regions and the health status information corresponding to the plurality of face regions according to an order of captured dates and times).

As to claim 7, Kim discloses the image processing system according to claim 1, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see par. [0625], determine a reference image based only outside a base range, from among a plurality of photographing elements).

As to claim 8, claim 8 is a method for performing the system of claim 1. It is, therefore, rejected under the same rationale.

As to claim 9, claim 9 is a non-transitory storage medium having instructions for executing of claim 1. It is, therefore, rejected under the same rationale.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0261996 in view of Yamamoto et al., (hereinafter “Yamamoto”) US 2013/0287319.
As to claim 10, Kim discloses the invention as claimed, except for the claimed “wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image”.
	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the second image is a part of the first image, an image obtained by compressing the first image, or an image of which resolution is lower than the first image (see [0096], in order to implement the reduction processing, the input data rate at which data is obtained that needs to be higher than the output data rate required for the display, wherein compression process is analogous to reduction process).




As to claim 11, Kim discloses the invention as claimed, except for the claimed “determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition.
	On the other hand, Yamamoto discloses the image processing system according to claim 2, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera),
the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction processing has been performed, by performing reduction processing and movement processing for the first image data obtained from the camera),
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim to determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

As to claim 12, Kim discloses the invention as claimed, except for the claimed “determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image, wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition.
Meanwhile, Yamamoto discloses the image processing system according to claim 3,
wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction 
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition (see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kim to determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image in order to greatly reduce the size of the image data thereby allowing faster images transferred.

As to claim 13, Kim discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 10, wherein the first image is associated with identification information for identifying the first image (see [0102], obtains first image data generated by an image-taking process by the camera), the processor executes further instruction to
determine the identification information for identifying the second image satisfying the search condition, based on the identification information associated with the first image which is a basis of the second image (see [0113], generates second image data on which correction 
wherein the processor uses the identification information to obtain the first image or the generated image depending on the second image narrowed down from the second image satisfying the search condition(see [0110], the second image data is obtained based on the correction processing including reduction processing, rotation processing, translation processing, and sheering processing of the first image data).

As to claim 14, Kim discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 11, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 15, Kim discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 12, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

As to claim 16, Kim discloses the invention as claimed. In addition, Yamamoto discloses the image processing system according to claim 13, wherein the identification information is information including at least one of a capturing date and time of an image, a capturing location of the image, an imaging device capturing the image, or a feature of the image (see [0044], and [0102], obtains image data generated by the cameras and controls the timing at which the obtained image data is output to a processing unit located at the subsequent stage, wherein the input timing control unit outputs the obtained image data at a timing that is determined according to the operation clock of the distortion correction unit).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2015/0261996 in view of Yamamoto et al., (hereinafter “Yamamoto”) US 2013/0287319 and further in view of Sohma et al., (hereinafter “Sohma”) US 2010/0104197.
As to claim 17, the combination of Kim and Yamamoto discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 2, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Kim and Yamamoto to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 18, the combination of Kim and Yamamoto discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 3, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Kim and Yamamoto to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.



However, Sohma discloses the image processing system according to claim 5, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Kim and Yamamoto to provide a search condition in order to allow the processing load to reduce while maintaining the processing accuracy.

As to claim 20, the combination of Kim and Yamamoto discloses the invention as claimed, except for the claimed receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received.
However, Sohma discloses the image processing system according to claim 6, the processor executes further instruction to receive information about a search item of the search condition designated from an outside, wherein the processor detects the second image satisfying the search item of the search condition received (see [0093], search time after a search condition is provided can be reduced).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0006941 (involved in a storage to store an image including a face of a user and health status information extracted from the image. An imaging unit is configured to capture or receive the image. A controller is configured to control the imaging unit to capture or receive another image including the face of the user and to extract health status information from the latter image. A display is configured to output the latter image and health status information. An application captures the image by using the imaging unit in order to ensure easily obtaining the face image and the identification information without generating an additional load on the device. The image is easily captured according to an input of a shutter release signal in a health examination mode).
US 10,366,487 (involved in a storage to store an image including a face of a user and health status information extracted from the image. An imaging unit is configured to capture or receive the image. A controller is configured to control the imaging unit to capture or receive another image including the face of the user and to extract health status information from the latter image. A display is configured to output the latter image and health status information. An application captures the image by using the imaging unit in order to ensure easily obtaining the 
US 2012/0237083 (involved in receiving an indication of a feature to be identified in a defined area. An instance of the feature is determined within the image, and a report conveying the location of feature is generated. A representation showing the location of feature is generated. The representation is selected from the group consisting of a map, and the representation is conveyed via the report).
US 2019/0267039 (involved in reproducing video content with a frame. A PB representing a current playback position is displayed in the video content. An image is displayed separately and distinctly and represents the objects in the video content. The user selections of images are received through a user interface which represents the object which is displayed separately and distinctly. The times of identified frames are displayed in which the object corresponds to the selected images in the PB and the current playback position).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            November 6, 2021